SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Net Income reaches R$ 554 million in 3Q10 HIGHLIGHTS: 4 Braskems thermoplastic resin sales of 934 ktons in the domestic market, up 17% from the prior quarter. 4 Operating rate for the crackers in the quarter was over 90% for the first time since the consolidation of the Quattor assets. 4 Start up of the Green Ethylene plant at the Triunfo petrochemical complex, which has annual production capacity of 200 ktons, which is used as feedstock for the production of Green Polyethylene, which led Braskem to become the global leader in biopolymers . With investment and schedule according to estimates, its product was specified in a record 24 hours. 4 Braskem advanced its strategy to become a global leader in sustainable chemicals and announced a project to produce Green Polypropylene at K Fair, one of the most important events in the plastic industry. 4 Braskem entered into an agreement with Laboratório Nacional de Biociências (LNBio) located in Campinas to develop technologies for the production of polymers from renewable raw materials that are competitive , cost-effective and efficiently sequester carbon dioxide from the atmosphere. 4 In line with its commitment to reduce leverage and obtain an "investment grade" credit rating, Braskem's net debt/EBITDA 1 ratio reached 2.63x , declining 7% from the prior quarter. 4 Braskem concluded another phase of its financial strategy in October by raising US$450 million in perpetual bonds with a coupon of 7.375% p.a ., lengthening its pro-forma average debt term to 11.9 2 years. 4 The Economic Oversight Department (SEAE) of the Ministry of Finance and the Economic Law Department (SDE) of the Ministry of Justice recommended to the Administrative Council of Economic Defense (CADE), Brazils anti-trust authority, the unqualified approval of the acquisition of Quattor. 4 Seeking to increase its proximity to Clients and better understand their needs, Braskem expands its global presence by inaugurating a commercial office in Colombia . Braskem is also preparing to open new commercial offices in Singapore and Peru . 4 For the second time, Braskem received the Guia Exame Sustainability award by figuring among the 20 most sustainable companies in Brazil. The awards ceremony was held on November 10. [1] EBITDA may be defined as earnings before the net financial result, income and social contribution taxes, depreciation, amortization and non-operating income. EBITDA is used by the Companys management as a measure of performance, but does not represent cash flow for the periods presented and should not be considered a substitute for net income or an indicator of liquidity. The Company believes that in addition to serving as a measure of operating performance, EBITDA allows for comparisons with other companies. Note however that EBITDA is not a measure established in accordance with Brazilian Corporation Law or U.S. Generally Accepted Accounting Principles (US GAAP), and may be defined and calculated differently by other companies. 2 Includes bond issued in October and call in December 2010 of US$ 150 million in perpetual bonds with coupon of 9.75%. EXECUTIVE SUMMARY: Despite the increased optimism of consumers in developed countries, tight credit markets and the slow recovery in the labor market continued to impact demand and growth rates, with repercussions for the recovery in the world economy. In Brazil, the first 8 months of the year, the Brazilian economy expanded by 8.3% in comparison with the same period in 2009. On the other hand, in August the international petrochemical market, which in the initial part of the quarter was marked by weakening global demand and the start up of new capacities, began to reverse the downward trend in prices. The key drivers of the price increases were: (i) the recovery in world demand, fueled by the rebuilding of inventories and better seasonality; (ii) the scheduled maintenance stoppages in the USA and Europe, which limited the supply of feedstock; (iii) the higher oil prices. Despite the recovery, international prices for resins 3 and basic petrochemicals 4 fell by approximately 5% in relation to 2Q10, which led to reductions in the prices practiced by Braskem. Even in a scenario of downcycle in the petrochemical industry and appreciation of the Brazilian real, Companys cash generation capacity remained in line with the prior quarter at an EBITDA of R$1,030 million. The strong growth in thermoplastic resin sales volume in the domestic and international markets and the continuous operational improvement in the Quattor assets partially offset the lower prices. In this context, Braskem also decreased its net debt by 9% to R$ 9.9 billion, reflecting its capacity to reduce gross debt and increase its cash balance in the quarter, in line with its commitment to reduce leverage and obtain an "investment grade" credit rating. The synergies associated with the Quattor acquisition were estimated at R$400 million in annual and recurring EBITDA to be captured by 2012. Until September 2010, initiatives were implemented in order to capture R$235 million in annual and recurring EBITDA for 2011. The main gains were on the industrial front, which amounted to roughly R$120 million, with the implementation of initiatives to improve planning at plants, such as the production and sale of aromatics, butadiene and gasoline; optimization of the use of additives and catalyzers; and the insurance programs. Net income in 3Q10 was R$554 million, growing substantially from 2Q10. In addition to the solid operational performance, the appreciation in the Brazilian real and the debt restructuring strategy had positive impacts on Braskems results. 3 PE, PP and PVC (Asia reference) 4 Ethylene and propylene (Europe reference) 2 PERFORMANCE: 4 EBITDA Braskems consolidated EBITDA in 3Q10 was R$1,030 million, virtually in line with the previous quarter. The solid growth of 22% in sales volume of resins was counterbalanced by a 9% drop in resin prices as a result of the decrease in international prices and the Real appreciation. In U.S. dollar terms, EBITDA in the quarter was US$589 million. EBITDA margin stood at 14.2% in 3Q10, down 1.8 p.p. from 2Q10, which is explained by the compression in resin-naphtha spreads in the quarter and the non-recurring expenses from the Quattor and Braskem America transactions, and also extraordinary expenses with advertising. EBITDA margin excluding naphtha/condensate/oil resales was 15.6%. This EBITDA includes: (i) the negative impact of R$ 73 million on COGS from the litigation settlement signed with the Bahia State Union of Petrochemical, Chemical and Plastics Manufacturers, as announced in the Notice to the Market dated September 10; (ii) the positive variation of R$ 93 million from PIS/COFINS tax credits, mainly on fixed assets, resulting from improvements in the credit analysis process; and (iii) the R$35 million non-recurring expenses incurred in the quarter related to the Quattor and Braskem America transactions and advertising expenses, as explained earlier. In relation to 3Q09, EBITDA fell 7%, reflecting the compression in resin-feedstock margins in the international market, which were in average US$ 100/ton lower, and the Real appreciation between the periods. In 9M10, EBITDA came to R$ 2,981 million, up 24% on the same period last year, driven by higher production volume and sales, in addition to better prices. 3 Operational, economic and financial factors impacting EBITDA performance : 4 Polymers Performance The thermoplastic resin market 5 in Brazil had the best performance ever, with demand growing by 16% from 2Q10 to 1,345 ktons. Meanwhile, Braskem sales reached 934 ktons, for growth of 17%. The key factors in this performance were the fact that the quarter is seasonally stronger, the solid performance of sectors related to agribusiness, food, construction and retailing, and the higher demand from the industrial sector. Accompanying the higher demand in Brazil, import volumes reached approximately 346 ktons, or 25.9% of the total market, stable in relation to the prior quarter. Domestic sales of PE and PP in 3Q10 presented solid growth of 22% and 14%, respectively, over the prior quarter, reflecting the continued recovery in capacity operating rates at Quattor and the scheduled maintenance shutdown at the PP plants in the second quarter. PVC demand 6 in Brazil was 290 ktons, up 6% from 2Q10, according to the Brazilian Chemical Manufacturers Association (Abiquim). Braskem sales increased 8% in the period, thanks to the higher production volume, which had been impacted in 2Q10 by the scheduled maintenance stoppage at Camaçari, and sales to the construction and infrastructure sectors. In the first nine months, Brazil's thermoplastic resin market totaled 3.7 million tons, 16% higher than in 9M09. Braskem's sales to the domestic market rose 11%, affected by operational problems at Quattor in the period and by imports. Performance (tons) Thermoplastic Resins CONSOLIDATED 3
